DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 10/6/2020 have been considered by the examiner

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borhan (US 20200398859)

	Regarding claim 1, Borhan teaches a vehicle control system comprising: a memory configured to store relationship definition data that defines a relationship between a state of a vehicle and an action variable, which is a variable relating to an operation of electronic equipment in the vehicle; (Borhan [0020] “a decision matrix or database may be stored in a memory of the remote controller 34 and queried by the vehicle controller 30 using the inputs observed by the sensor array 26. The vehicle controller 30 controls an action of vehicle system 22 according to the base policy and the sensor array 26 observes vehicle operational parameters relevant to the operation of the vehicle system 22”.) a first processor mounted in the vehicle; (Borhan [0027] “the vehicle controller 30 includes a processing circuit 70 having a processor 74”.) and a second processor different from an in-vehicle device, (Borhan [0049] “the one or more processors may be external to the apparatus, for example the one or more processors may be a remote processor”. See also Borhan [0031] “the one or more processors may be structured to perform or otherwise execute certain operations independent of one or more co-processors”.) wherein: the first processor and the second processor are configured to execute acquisition processing for acquiring a detection value of a sensor configured to detect the state of the vehicle, (Borhan [0019] “a sensor array 26 arranged to monitor the vehicle system 22 and the effects of changes enacted by the vehicle system 22) operation processing for operating the electronic equipment, (Borhan [0019] “a vehicle controller 30 arranged to receive inputs from the sensor array 26 and control various operations or actions of the vehicle system 22 based on the received inputs”.) reward calculation processing for providing, based on the detection value acquired through the acquisition processing, a greater reward when a characteristic of the vehicle satisfies a criterion than when the characteristic of the vehicle does not satisfy the criterion, (Borhan [0020] “Based on the observed vehicle operational parameters, a reward or penalty is issued. In some embodiments, the reward or penalty is issued based on a threshold condition (e.g., a fuel economy above or below a threshold”.) and update processing for updating the relationship definition data with the state of the vehicle, a value of the action variable used for the operation of the electronic equipment, (Borhan [0019] “a remote controller 34 is coupled to and in communication with the vehicle controller 30 to update the stored policy based on inputs received from the sensor array 26 and other inputs”.) and the reward corresponding to the operation based on the detection value acquired through the acquisition processing as inputs to update mapping determined in advance; (Borhan [0020] “the reward or penalty is issued by the remote controller 34. In still another embodiment, the reward or penalty is issued by a combination of the vehicle controller 30 and the remote controller 34. For example, a decision matrix or database may be stored in a memory of the remote controller 34 and queried by the vehicle controller 30 using the inputs observed by the sensor array 26”.) the first processor is configured to execute at least the acquisition processing and the operation processing; the second processor is configured to execute the update processing; the operation processing includes processing for operating the electronic equipment according to the relationship definition data updated through the update processing and the state of the vehicle; (Borhan [0031] “the one or more processors may be structured to perform or otherwise execute certain operations independent of one or more co-processors. In other example embodiments, two or more processors may be coupled via a bus to enable independent, parallel, pipelined, or multi-threaded instruction execution”. The system as taught in Borhan teaches were a first and second processor may be configured to execute update processing and operation processing. See also Borhan, fig 4 that depicts the system execution with the one or more processors.) the second processor is configured to, based on the update mapping, output the relationship definition data updated to increase an expected return on the reward when the electronic equipment is operated in compliance with the relationship definition data; (Borhan [0020] “the reward or penalty is issued based on a threshold condition (e.g., a fuel economy above or below a threshold, an engine speed overshoot or undershoot, a gear shift timing, a NOx conversion efficiency, etc.). In some embodiments, the reward or penalty is issued based on look-up tables or matrixes of desirable results in various conditions”.) and a plurality of the vehicles is provided, and the update processing has the states of the vehicles, the values of the action variables of the vehicles, and the rewards of the vehicles as inputs to the update mapping. (Borhan [0025] “a fleet of vehicles may all be providing information and policy updates to a remote controller 34 in the form of a central controller or server. The remote controller 34 then updates the policy based on all the information received from the fleet of vehicles and uploads the updated policy to the fleet of vehicles”.)

	Regarding claim 2, Borhan teaches the vehicle control system according to claim 1, wherein: the update processing includes processing for each of a plurality of groups, into which vehicles are classified, (Borhan [0023] “The updating of the policy at step 66 includes updating control parameters used for control of the vehicle system 22”. Step 66 of the method 38 teaches where the system may apply update processing) for updating the relationship definition data belonging to the same group to update the relationship definition data with the states of a plurality of vehicles belonging to the same group among the vehicles, the values of the action variables of the vehicles belonging to the same group, and the rewards of the vehicles belonging to the same group as inputs to the update mapping; (Borhan [0033] “the policy circuit 86 may act as a part of a cloud computing solution for other vehicles and therefore is enabled to compute updated policy information for other vehicles based on information received from the sensor circuit 90 and/or the reward/penalty circuit 98, or from other information received via the communication interface 102”. and the second processor is configured to execute specification processing for specifying to which of the groups the states of the vehicles, the values of the action variables of the vehicles, and the rewards of the vehicles belong. (Borhan [0036] “The reward/penalty circuit 98 is structured to observe the actions taken by the action circuit 94, and the information provided by the sensor circuit 90 and provide a reward signal or a penalty signal to the policy circuit 86 based on the outcome of the action. In some embodiments, the reward/penalty circuit 98 queries lookup tables, or matrixes saved in the memory device 78 or in the remote controller 34 to determine if a reward signal or a penalty signal should be sent”.)

	Regarding claim 3, Borhan teaches the vehicle control system according to claim 2, wherein the specification processing includes processing for specifying a belonging group according to positions of the vehicles. (Borhan [0021] “a method 38 includes instituting an initial or base policy at step 42. The base policy can be a best guess policy designed to control the vehicle system 22 close to a desired output (e.g., based on parameters used in previous similar vehicles or systems)”. See also Borhan [0022] “At step 58, a state of the vehicle system 22 is observed or determined and stored by the vehicle controller 30”. This teaches where the system in Borhan may specify a group according to the parameters and state of the vehicle.)

	Regarding claim 4, Borhan teaches the vehicle control system according to claim 2, wherein the specification processing includes processing for specifying a belonging group according to degrees of consumption of the vehicles. (Borhan [0021] “a method 38 includes instituting an initial or base policy at step 42. The base policy can be a best guess policy designed to control the vehicle system 22 close to a desired output (e.g., based on parameters used in previous similar vehicles or systems)”. See also Borhan [0022] “At step 58, a state of the vehicle system 22 is observed or determined and stored by the vehicle controller 30”. This teaches where the system in Borhan may specify a group according to the parameters and state of the vehicle.)

	Regarding claim 5, Borhan teaches the vehicle control system according to claim 3, wherein the specification processing includes processing for specifying a belonging group according to degrees of consumption of the vehicles. (Borhan [0021] “a method 38 includes instituting an initial or base policy at step 42. The base policy can be a best guess policy designed to control the vehicle system 22 close to a desired output (e.g., based on parameters used in previous similar vehicles or systems)”. See also Borhan [0022] “At step 58, a state of the vehicle system 22 is observed or determined and stored by the vehicle controller 30”. This teaches where the system in Borhan may specify a group according to the parameters and state of the vehicle.)


Regarding claim 6, Borhan teaches the vehicle control system according to claim 1, wherein: the operation processing includes exploration processing for executing an operation different from an operation to maximize the expected return ascertained from the relationship definition data; (Borhan [0021] “In some embodiments, the action taken at step 54 is an exploratory action taken outside the normal scope of operation under the policy. Such exploratory actions may be executed during a calibration or learning period aimed to increase the speed and learning capabilities of the policy within the vehicle controller 30”. See also Borhan [0035] “the action circuit 94 may function in an experimental or exploratory mode wherein actions outside the scope of the current policy are enacted and the reward/penalty circuit 98 provides feedback to the policy circuit 86 based on the result of the exploratory actions”.) and the second processor is configured to execute instruction processing for issuing different values between a first vehicle and a second vehicle, which are two vehicles among the vehicles, as the value of the action variable to be executed as the exploration processing. (Borhan [0045] “the policy of the first vehicle can be updated over time based on the aging experience of the second older vehicle. In this way, the policy of the first vehicle can account for aging components over time to maintain an improved vehicle operation. These and other embodiments of the vehicle controller 30 allow for improved operation and tuning via an updating policy”.)

Regarding claim 7, Borhan teaches The vehicle control system according to claim 2, wherein: the operation processing includes exploration processing for executing an operation different from an operation to maximize the expected return ascertained from the relationship definition data; (Borhan [0021] “In some embodiments, the action taken at step 54 is an exploratory action taken outside the normal scope of operation under the policy. Such exploratory actions may be executed during a calibration or learning period aimed to increase the speed and learning capabilities of the policy within the vehicle controller 30”. See also Borhan [0035] “the action circuit 94 may function in an experimental or exploratory mode wherein actions outside the scope of the current policy are enacted and the reward/penalty circuit 98 provides feedback to the policy circuit 86 based on the result of the exploratory actions”.) and the second processor is configured to execute instruction processing for issuing different values between a first vehicle and a second vehicle, which are two vehicles among the vehicles, as the value of the action variable to be executed as the exploration processing. (Borhan [0045] “the policy of the first vehicle can be updated over time based on the aging experience of the second older vehicle. In this way, the policy of the first vehicle can account for aging components over time to maintain an improved vehicle operation. These and other embodiments of the vehicle controller 30 allow for improved operation and tuning via an updating policy”.)

Regarding claim 8-14, the claims are directed toward a vehicle control device that is configured to the system as claimed in claim 1-7. The cited portions of Borhan used in the rejection of claims 1-7 disclose where the system performs the claimed method similar to the vehicle control device as cited in claims 8-14. Therefore claims 8-14 are rejected under the same rational as claims 1-7.

Regarding claim 15-20, the claims are directed toward a control method that is configured to the system as claimed in claim 1-7. The cited portions of Borhan used in the rejection of claims 1-7 disclose where the system performs the claimed method as cited in claims 15-20. Therefore claims 15-20 are rejected under the same rational as claims 1-7.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward vehicle control system, vehicle control device and control method for a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661